ORDER

PER CURIAM.
Michael Crawford (“Defendant”) appeals from a judgment entered upon a jury verdict convicting him of first degree murder, armed criminal action, and first degree assault. He alleges three points of error. His first two points address the pretrial lineup in which he was identified as the assailant. Specifically, in his first point, he alleges that the State violated his constitutional rights by conducting a lineup in the absence of defense counsel. In his second point, Defendant argues that the trial court erred in admitting the identification testimony of witnesses in that the identification procedures were unduly suggestive and created a substantial risk of misidenti-fication. In his final point, he asserts that the trial court erred in failing to question each juror individually regarding an allegedly prejudicial newspaper article that was published the evening before the jurors began their second day of deliberations. We find no merit in Defendant’s arguments and affirm.
The judgment entered upon the verdict is affirmed pursuant to Rule 30.25(b).